DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-10, in claim 1, the recitation “a cryogenic solvent and a liquefied or solidified gas” introduces confusion with the phrase “a liquidfied or solidified gas” as to whether these are two different, or co-occuring limitations; the examiner suggests applicant recite “at least one of a liquidfied gas or a solidified gas” to overcome this rejection.
With regard to claim 2, “the continuous unidirectional flow” lacks clear antecedent basis in the claims; the examiner suggests applicant recites “a continuous unidirectional flow” to overcome this rejection.
With regard to claim 4, “the cryogenic chamber” lacks clear antecedent basis in the claim; and perhaps should refer to “the container”.
With regard to claim 6, the limitation “a vacuum to lower the boiling point….” lacks sufficient clarity as to how the vacuum is connected to the system; the examiner suggests applicant recite ““a vacuum configured to lower the boiling point….” to overcome this rejection.
With regard to claim 7, this claim does not end with a period “.” And needs to be amended to conclude with one.
With regard to claim 10, “the extraction chamber” lacks clear antecedent basis in the claims, and should perhaps refer to “the cryogenic extractor”.
With regard to claims 11-20, in claim 11, the recitation “a cryogenic solvent and a liquefied or solidified gas” introduces confusion with the phrase “a liquidfied or solidified gas” as to whether these are two different, or co-occuring limitations; the examiner suggests applicant recite “at least one of a liquidfied gas or a solidified gas” to overcome this rejection.
With regard to claim 12, “the continuous unidirectional flow” lacks clear antecedent basis in the claims; the examiner suggests applicant recites “a continuous unidirectional flow” to overcome this rejection.
With regard to claim 14, the limitation lacks a clear connection with the earlier recited steps, and is unclear where the recitations are occurring within the process of claim 12, upon which claim 14 depends, and therefore is unclear as to where “the condensing coil” takes place; the examiner suggests applicant further recites the steps occurs “during the condensing step”.
With regard to claim 17, the phrase "or other suitable solvent" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or other suitable solvent"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Additionally, “suitable” is a subjective terminology that is not clearly defined.
With regard to claim 10, “the extraction chamber” lacks clear antecedent basis in the claims, and should perhaps refer to “the passing step”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10-13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 9,327,210).
With regard to claim 1, Jones teaches a cryogenic solid-liquid extractor (see title, abstract, C4:L35-43) comprising: a reboiler 150 for evaporating an extraction solvent (provided to 180; see Fig 1A/B and C4:L8-15); a cryogenic heat exchanger 110 for condensing the vaporized extraction solvent to a liquid extraction solvent by passing the vaporized extraction solvent through a container 114 cooled by a cryogenic cooling agent comprising a mixture of a cryogenic solvent and at least one of a liquified or a 
However, Jones does not explicitly teach the system and process does not remove water-soluble material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that in view of the teaches of Jones that the solvent extracts plant oils and the solvent being an oil, therefore oil extracting oil, that the components of the plant material left before after the oil-based solvent extraction would be water-soluble material, as oil-soluble and water-soluble materials were known to be independent of each other.
With regard to claim 6, Jones further teaches vacuum is pulled through line 188 associated with reboiler 150 (see Figs 1A/B and C10:L3-23).
With regard to claims 7-8, Jones teaches cryogenic cooling agent in the bath comprises a mixture of dry-ice and ethanol (suitable solvent; C4:L35-40).
With regard to claim 10, Jones teaches the extraction solvent is pre-cooled in range of -17 to range -78C before entering extraction chamber 130 (see Figs 1A/B, C4:L35-45).
With regard to claim 11, Jones teaches a method for cryogenic solid-liquid extraction  (see title, abstract, C4:L35-43) comprising: evaporating an extraction solvent at a reboiler 150 (provided to 180; see Fig 1A/B and C4:L8-15); condensing the vaporized extraction solvent in heat exchanger 110 to a 
However, Jones does not explicitly teach the system and process does not remove water-soluble material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that in view of the teaches of Jones that the solvent extracts plant oils and the solvent being an oil, therefore oil extracting oil, that the components of the plant material left before after the oil-based solvent extraction would be water-soluble material, as oil-soluble and water-soluble materials were known to be independent of each other.
With regard to claims 12-13, Jones teaches the liquid extraction solvent is passed through internal solvent distributor 122/142 that causes unidirectional flow of liquid extraction solvent from cryogenic extractor to the reboiler the valve 142 blocking the vaporized extraction solvent from flowing in a direction from the reboiler to the cryogenic extractor 130 (see Figs 1A/B, C6:L39-53, C8:L41-60).
With regard to claim 16, Jones further teaches vacuum is pulled through line 188 associated with reboiler 150 (see Figs 1A/B and C10:L3-23).
With regard to claims 17-18, Jones teaches cryogenic cooling agent in the bath comprises a mixture of dry-ice and ethanol (suitable solvent; C4:L35-40).
.
Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 9,327,210) as applied above and further in combination with Ellis (US 9,687,754).
With regard to claim 4-5 and 14-15, Jones teaches all limitations as set forth above, however Jones does not teach wherein the cryogenic chamber comprises a condensing coil, where the evaporated solvent passes through the interior of the condensing coil and the cryogenic cooling agent surrounds an exterior surface of the condensing coil.
Ellis teaches a system and method for oil extracting from oil containing plant matter using a solvent and extraction vessel (see title, abstract), Ellis teaches vaporized solvent is cooled in cooling injection coil member 204, which is cooled in by chilled liquid running outside the cooling coil in thermal jacket 210, before the condensed solvent is introduced into extraction vessel 20 which is fine controlled by controller unit 216 allowing better oil extraction and energy savings (see Figs 1-3, C6:L58-C7:L36).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the system of Jones by including a cooling coil in the vaporized solvent condenser in the system of Jones as taught by Ellis because Ellis teaches the cooling coil provides better control of solvent cooling temperature which improves oil extraction and shows energy savings (Ellis C7:L34-36).
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 9,327,210) as applied above and further in combination with/evidenced by Regberg et al (US 2017/0342467).
With regard to claims 9 and 19, Jones teaches all limitations as set forth above, however Jones does not teach wherein the liquefied gas and/or solidified gas comprises liquid nitrogen.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that other known cryogenic cooling fluids such as liquid nitrogen could be utilized in lieu of dry ice in the system and method of Jones because Regberg teaches and/or evidences that these were known equivalents of cryogenic cooling fluids and therefore to substitute one for another in the system and process of Jones would have been routine to still achieve cryogenic cooling at the temperatures taught by Jones.
Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest the claimed cryogenic solid-liquid extraction system and method, wherein the extractor comprise an internal solvent distributor to cause the continuous unidirectional flow of the liquid extraction solvent from the cryogenic extractor to the reboiler, the internal solvent distributor comprising: an input port at a relatively lower position on the internal solvent distributor; and an output port at a relatively higher position on the internal solvent distributor, wherein the input port intakes solvent from the cryogenic extractor flowing upwards to fill the internal solvent distributor until the extraction solvent reaches the relatively higher position and exits the output port to re-enter the reboiler.
Jones (US 9,327,210), as set forth above, is regarded as the closest relevant prior art, Jones teaches a cryogenic solid-liquid extractor (see title, abstract, C4:L35-43) comprising: a reboiler 150 for evaporating an extraction solvent (provided to 180; see Fig 1A/B and C4:L8-15); a cryogenic heat 
Galyuk (US 2020/0188812) teaches a selective ethanol extraction system, however Galyuk does not teach the internal solvent distributor as claimed.
Rapp (US 2019/0328806) teaches a nozzle design for essential oil extraction, Rapp does not teach the internal solvent distributor as claimed.
Lopez (US 2016/00201009) teaches an essential oil extraction system and method with distribution shower, Lopez does not teach the internal solvent distributor as claimed.
Hamler et al (US 2014/0114084) teaches a system and method for extraction oil from plant, Hamler does not teach the internal solvent distributor as claimed.
Davis (US 2004/0147769) teaches an oil extraction system and method with sprayers, Davis does not teach the internal solvent distributor as claimed.
Herbert et al (US 5,516,923) teaches a system and method for extracting oils from plants, Herbert does not teach the internal solvent distributor as claimed.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further citations to Jones, as cited above, are cited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772